         Case
          Case1:20-cr-00084-AJN
               1:20-cr-00084-AJN Document
                                  Document106-1
                                           107 Filed
                                                Filed09/03/21
                                                      09/03/21 Page
                                                                Page11ofof11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------X                      9/3/21
UNITED STATES OF AMERICA,                                        :
                                                                 :
                                                                 :    20 Cr. 084 (AJN)
                                                                 :
                  - v.-                                          :    ORDER
                                                                 :
RALPH BERRY,                                                     :
                            Defendant.                           :
------------------------------------------------------------------X

        Upon the application of the defendant, Ralph Berry by and through his attorneys, Mark S.

DeMarco and Ezra Spilke, the Court hereby orders the Metropolitan Correctional Center

(“MCC”) in New York, New York, to accept clothing for the defendant to use during the

pendency of his above captioned trial. The Court now orders MCC to accept up to four sets of

clothing, including, but not limited to, undershirts, socks, shoes, dress shirts, suit pants, suit

jackets, and ties, and to permit such clothing to be made available to the defendant prior to each

court date in this case. Counsel for the defendant shall deliver a copy of this order to the

appropriate personnel at the MCC.

Dated: New York, New York
       September ____,
                  3    2021
                                                                      SO ORDERED:



                                                                      ___________________
                                                                      Hon. Alison J. Nathan, USDJ
